Citation Nr: 0215081	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-22 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to August 
1943.  He died in January 2000, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran died in January 2000 from pneumonia due to or 
as a consequence of chronic lung disease.

3.  During his lifetime, the veteran's only service-connected 
disability was a duodenal ulcer, which was evaluated as 20 
percent disabling at the time of his death.  

4.  No competent medical evidence is on file which relates 
the veteran's fatal lung disease to his period of active 
service, to include his service-connected duodenal ulcer.





CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the appellant of the 
evidence necessary to substantiate her claim by various 
documents, including the April 2000 rating decision, the June 
2000 Statement of the Case (SOC), and the March 2002 
Supplemental Statement of the Case (SSOC).  Among other 
things, the Board notes that these documents, including the 
SOC and SSOC, summarized the legal requirements for a grant 
of service connection for the cause of a veteran's death, and 
indicated that competent medical evidence relating the 
veteran's death to active service was required.  In addition, 
the March 2002 SSOC specifically noted the enactment of the 
VCAA, including the enhanced duty to assist and notify, and 
re-adjudicated the appellant's claim on the merits.  As such, 
the appellant was kept apprised of what she must show to 
prevail in her claim, what information and evidence she was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
does not appear that the appellant has identified any 
pertinent evidence that has not been obtained or requested by 
the RO.  Moreover, the Board finds that any additional 
development, to include a medical opinion, would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.


Background.  The veteran died in January 2000.  His death 
certificate lists his immediate cause of death as pneumonia, 
due to or as a consequence of chronic lung disease.  Further, 
the approximate interval between onset of the pneumonia and 
death was listed as 2 days, while the interval between the 
onset of the chronic lung disease and death was listed as 
more than 5 years.

During his lifetime, the veteran's only service-connected 
disability was duodenal ulcer, which was evaluated as 20 
percent disabling at the time of his death.  Service 
connection was denied for various disabilities, including 
arteriosclerotic heart disease, psychosis with cerebral 
arteriosclerosis, and chronic pancreatitis with 
cholecystectomy and hiatal hernia.

The appellant has contended that the veteran's service-
connected duodenal ulcer disease was manifested by bleeding 
and was so severely disabling that it deteriorated his 
overall health and contributed to his death.

The veteran's lungs were clinically evaluated as normal on 
his August 1942 induction examination.  However, chest X-ray 
revealed Class B minimal inactive tuberculosis, although it 
was found to be acceptable under military regulation.  
Thereafter, his service medical records show treatment for 
indigestion, epigastric pain, and psychoneurosis, among other 
things.  Further, records dated in February 1943 show 
treatment for nasopharyngitis, from which he recovered and 
was returned to duty.  He was subsequently treated for acute 
nasopharyngitis in June 1943.  An August 1943 Certificate of 
Disability for Discharge reflects that the veteran was 
separated from service due to psychoneurosis, mixed type, 
moderately severe.  The Certificate stated that it was 
manifested by a history of nervousness in civilian life, 
prior to induction, and in the military by easy fatigability, 
tachycardia with precordial pain, dyspnea, nervousness and 
gastric distress, all without organic basis.  Moreover, it 
was determined that this condition did not originate in the 
line of duty, as it existed prior to induction.

Various post-service medical records are on file which cover 
a period from 1945 to 2000.  Among other things, these 
records reflect treatment and evaluation of the veteran's 
service-connected duodenal ulcer on a variety of occasions.  
In addition, various records show treatment for chronic 
obstructive pulmonary disease beginning in the 1990s.

In pertinent part, the Board notes that the veteran underwent 
a colonoscopy with polypectomy and an 
esophagogastroduodenoscopy in February 1999 due to heme-
positive stools.  Post-operative diagnosis was hepatic 
flexure and sigmoid polyps, right-sided diverticula, 
gastritis and duodenitis.  It was also noted that he had a 
history of peptic ulcer disease.  

Records from November 1999 reflect that the veteran was 
hospitalized due to anemia.  It was noted that this was one 
of many admissions for the veteran, who resided in a nursing 
home, and had a history of chronic lung disease, nonspecific 
anemia, hypertension, dementia, and pancreatic insufficiency.  
Further, he had a history of recurrent episodes of anemia and 
gastrointestinal bleeding.  He had been on medical management 
at the nursing home, and had had extensive work-up in the 
past without any defined surgically treatable disease.  
Nevertheless, he had become increasingly weak and fatigued at 
the nursing home.  Hemoglobin was obtained that was 7.3, but 
there had been no sign of any recent abrupt change in his 
condition.  On evaluation of the chest, it was noted that it 
expanded symmetrically, and that his breath sounds were 
decreased but his lungs were clear.  Additionally, he was 
given blood transfusions to improve his hemoglobin to 
stabilize it above 10.  It was noted that he took vitamin 
iron supplements and was on an antacid regime that would be 
continued.  It was further noted that his hemoglobin would be 
monitored on a regular basis and he would be given 
transfusions as the situation justified.  Discharge diagnoses 
were anemia; presumed gastrointestinal bleeding; dementia; 
and chronic obstructive lung disease.  

Records from the date of the veteran's death in January 2000 
noted complaints of congestion and increased shortness of 
breath.  No mention appears to have been made regarding the 
service-connected duodenal ulcer in these records; there does 
not appear to be any indication in these records that he was 
experiencing any gastrointestinal bleeding at that time.

By a statement dated in July 2000, the appellant emphasized 
the February 1999 private operative report which noted a 
history of peptic ulcer disease, and diagnosed colon polyps, 
right-sided diverticula, gastritis, and duodenitis.  She 
stated that this was despite taking, as a routine medication, 
Prevacid, which was utilized in the treatment of duodenal 
ulcers.  She also emphasized that the veteran's stools were 
positive for blood, and that CBC results from June 1999 
indicated that his hemoglobin and hematocrit were still below 
normal standards.

No competent medical opinion is on file which relates the 
cause of the veteran's death to active service, to include 
his service-connected duodenal ulcer.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). Nothing on file shows that the appellant has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence; she 
is not qualified to render a competent medical opinion 
relating the veteran's death to his active service.

Here, the death certificate shows that the veteran died in 
January 2000 at the age of 81, and lists his immediate cause 
of death as pneumonia, due to or as a consequence of chronic 
lung disease.  Further, the approximate interval between 
onset of the pneumonia and death was listed as 2 days, while 
the interval between the onset of the chronic lung disease 
and death was listed as more than 5 years.  This indicates 
that the underlying lung disability began decades after the 
veteran's period of active duty from August 1942 to August 
1943.

The appellant has contended that the veteran's service-
connected duodenal ulcer was manifested by bleeding and was 
so severely disabling that it deteriorated his overall health 
and contributed to his death.  Further, the medical records, 
including those dated in November 1999, note that he had 
problems with gastrointestinal bleeding.  However, there is 
nothing in the terminal medical records (day of the veteran's 
death) to indicate that he was experiencing any such bleeding 
at that time.  The certificate of death lists pneumonia due 
to underlying chronic lung disease; there is no mention of 
any other disease or disability, to include a duodenal ulcer, 
in the death certificate.  There is also no medical opinion 
which relates the veteran's death from pneumonia, due to or 
as a consequence of chronic lung disease, to his period of 
active duty, nor is there any competent evidence suggesting 
that the veteran's fatal lung disease was caused or 
aggravated by his service-connected peptic ulcer disease.  As 
the medical evidence shows that the veteran died of lung 
disease that was not causally linked to service or to his 
service-connected disability, the Board must conclude that 
the preponderance of the evidence is against the claim.

By this finding, the Board does not wish to convey any lack 
of sympathy to the appellant, nor minimize the effect of the 
veteran's duodenal ulcer on his overall health.  The fact 
that the duodenal ulcer impacted his health is shown by the 
fact that a 20 percent rating was in effect for this 
disability at the time of his death.  However, the medical 
records also show that he had numerous nonservice-connected 
disabilities during his lifetime, which also impacted his 
overall health, to includes arteriosclerotic heart disease, 
cerebral arteriosclerosis, chronic pancreatitis, status-post 
cholecystectomy, and a hiatal hernia.  More importantly, the 
medical evidence shows that the veteran died of lung disease 
and service connection was not in effect for any type of lung 
disorder.  The Board also finds no basis upon which to 
request a medical opinion.  That is, in the absence of any 
relevant abnormal findings in the service medical records or 
for decades thereafter, and with medical evidence of a 
relatively recent onset date of the fatal lung disease with 
no suggestion of a relationship to a duodenal ulcer, the 
medical evidence is sufficient to adjudicate this appeal and 
there is no duty to provide a medical opinion. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the appeal must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

